McBRIDE, Judge.
This is one of the suits arising out of the automobile accident discussed in the matter of Champagne v. Southern Farm Bureau Casualty Insurance Company, et al., No. 1626 of our docket, in which an opinion and decree was handed down by us this date, 170 So.2d 226. In the instant suit, Joseph Giardina and Dominic Giardina seek to recover from the insurer of Robert, whose negligence is alleged to have been the sole cause of the accident, the sum of $400.99 for damages sustained by the Giardina truck.
In answer the defendant charges in the alternative that Joseph Giardina was guilty of contributory negligence in several respects.
After the trial below, the suit was dismissed and plaintiffs have appealed.
In the above mentioned opinion and decree we held Joseph Giardina guilty of negligence which proximated the accident. Therefore, his negligence would be a bar to a successful prosecution of this action by plaintiffs.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.